Baytex Energy Corp. Supplemental Disclosures about Extractive Activities - Oil and Gas (unaudited) December 31, 2011 The following disclosures have been prepared by Baytex Energy Corp. (“Baytex” or the “Company”) in accordance with Accounting Standards Codification 932 “Extractive Activities – Oil & Gas” (“ASC 932”) issued by the Financial Accounting Standards Board. Petroleum and Natural Gas Reserve Information Proved petroleum and natural gas reserves are the estimated quantities of crude oil, natural gas and natural gas liquids (“NGL”) that geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions. Proved developed petroleum and natural gas reserves are reserves that can be expected to be recovered through existing wells with existing equipment and operating methods, which may require future expenditures. Proved undeveloped petroleum and natural gas reserves are reserves that are expected to be recovered from known accumulations where a future expenditure is required. Reserves are estimated quantities of crude oil, NGL and natural gas anticipated from geological and engineering data to be recoverable from known accumulations, from a given date forward, by known technology, under existing operating conditions and considered to be economic at average commodity prices based upon the prior 12-month period. Estimates of petroleum and natural gas reserves are subject to uncertainty and will change as additional information regarding the producing fields and technology becomes available and as future economic conditions change. Net reserves presented in this section represent the Company’s working interest and overriding royalty share of the gross remaining reserves, after deduction of any crown, freehold and overriding royalties. Such royalties are subject to change by legislation or regulation and can also vary depending on production rates, selling prices and timing of initial production. The changes in the Baytex’s net proved crude oil and NGL and natural gas reserves under constant prices and costs for the two-year period ended December 31, 2011 were as follows: Canada United States Total Crude Oil & NGL Natural Gas Crude Oil & NGL Natural Gas Crude Oil & NGL Natural Gas (mbbl) (bcf) (mbbl) (bcf) (mbbl) (bcf) Net proved reserves December 31, 2009 Revisions of previous estimates ) Improved recovery - Purchases Extensions and discoveries Production ) Sales of minerals in place ) - - - ) - December 31, 2010 Revisions of previous estimates Improved recovery - Purchases - - Extensions and discoveries - Production ) Sales of minerals in place ) ) - - ) ) December 31, 2011 Net proved developed reserves End of year 2009 End of year 2010 End of year 2011 Page 1 of 4 Baytex Energy Corp. Supplemental Disclosures about Extractive Activities - Oil and Gas (unaudited) December 31, 2011 Standardized Measure of Discounted Future Net Cash Flows Relating to Proved Petroleum and Natural Gas Reserves The following information has been developed utilizing procedures prescribed by ASC 932, as updated by Accounting Standards Update 2010-03 “Oil and Gas Reserve Estimation and Disclosures” (“ASU 2010-03”), and based on crude oil, NGL and natural gas reserve and production volumes estimated by Baytex’s independent reserves evaluator, Sproule Associates Limited. The methodology used in calculating our price and cost assumptions for the standardized measure of discounted future net cash flows for reserve estimation is based upon the average first-day-of-the-month prices during the year. Future production and development costs are based on forecast price assumptions and assume the continuation of existing economic, operating and regulatory conditions. Future income taxes are calculated by applying statutory income tax rates to future pre-tax cash flows after provision for the tax cost of the petroleum and natural gas properties based upon existing laws and regulations. A 10% discount factor was applied to the future net cash flows. The information contained in the following table should not be considered as representative of realistic assessments of future cash flows, nor should the standardized measure of discounted future net cash flows be viewed as representative of the fair market value of Baytex’s petroleum and natural gas properties. Management does not rely upon the following information in making investment and operating decisions. Such decisions are based upon a wide range of factors, including estimates of probable as well as proved reserves, and varying price and cost assumptions considered more representative of a range of possible economic conditions that may be anticipated. The prescribed discount rate of 10% may not appropriately reflect interest rates. The computation of the standardized measure of discounted future net cash flows relating to proved oil and natural gas reserves was based on the an unweighted arithmetic average of the first-day-of-the-month price for each month in 2010 and 2011. Commodity Pricing WTI crude (US$/bbl) $ $ Edmonton par (Cdn$/bbl) $ $ Hardisty heavy (Cdn$/bbl) $ $ AECO-C spot price (Cdn$/mmbtu) $ $ Henry Hub (US$/mmbtu) $ $ Exchange rate (US$/Cdn$) The standardized measure of discounted future net cash flows relating to net proved oil, NGL and natural gas reserves are as follows: Canada United States Total (thousands of Canadian dollars) Future cash inflows $ Future production costs ) Future development costs ) Future income taxes ) ) ) - ) ) Future net cash flows Deduct: 10% annual discount factor ) Standardized measure $ Page 2 of 4 Baytex Energy Corp. Supplemental Disclosures about Extractive Activities - Oil and Gas (unaudited) December 31, 2011 Reconciliation of Changes in Standardized Measure of Future Net Cash Flows Discounted at 10% per Year Relating to Proved Petroleum and Natural Gas Reserves As at December 31, 2011 (thousands of Canadian dollars) Canada United States Total Balance, beginning of year $ $ $ Sales, net of production costs ) ) ) Net change in prices and production costs related to future production Changes in previously estimated production costs incurred during the period ) ) ) Extensions, discoveries and improved recovery, net of related costs Revisions of previous quantity estimates Sales of reserves in place ) - ) Purchases of reserves in place - Accretion of discount Net change in income taxes ) ) ) Balance, end of year $ $ $ As at December 31, 2010 (thousands of Canadian dollars) Canada United States Total Balance, beginning of year $ $ $ Sales, net of production costs ) ) ) Net change in prices and production costs related to future production Changes in previously estimated production costs incurred during the period ) ) ) Extensions, discoveries and improved recovery, net of related costs Revisions of previous quantity estimates ) Sales of reserves in place - Purchases of reserves in place Accretion of discount Net change in income taxes ) ) ) Balance, end of year $ $ $ Capitalized Costs Relating to Petroleum and Natural Gas Producing Activities As at December 31, 2011 (thousands of Canadian dollars) Canada United States Total Proved properties $ $ $ Unproved properties Total capital costs Accumulated depletion and depreciation ) ) ) Net capitalized costs $ $ $ As at December 31, 2010 (thousands of Canadian dollars) Canada United States Total Proved properties $ $ $ Unproved properties Total capital costs Accumulated depletion and depreciation ) ) ) Net capitalized costs $ $ $ Page 3 of 4 Baytex Energy Corp. Supplemental Disclosures about Extractive Activities - Oil and Gas (unaudited) December 31, 2011 Costs Incurred in Petroleum and Natural Gas Property Acquisition, Exploration and Development Activities For year ended December 31, 2011 (thousands of Canadian dollars) Canada United States Total Property acquisition costs Proved properties $ $ $ Unproved properties Property dispositions ) - ) Development costs Exploration costs (3) Total $ $ $ For year ended December 31, 2010 (thousands of Canadian dollars) Canada United States Total Property acquisition costs (1) Proved properties $ $ - $ Unproved properties Property dispositions ) - ) Development costs (2) Exploration costs (3) Total $ $ $ (1) Acquisitions are net of disposition of properties. (2) Represents development and facilities capital expenditures. (3) Represents cost of geological and geophysical capital expenditures and drilling costs for exploratory wells. Results of Operations for Producing Activities For year ended December 31, 2011 (thousands of Canadian dollars except per boe amounts) Canada United States Total Petroleum and natural gas revenues, net of royalties $ $ $ Less: Operating costs, production and mineral taxes Transportation expense - Depreciation and depletion Operating income (loss) Income taxes (1) - - - Results of operations (2) $ $ $ Depletion rate per net boe For year ended December 31, 2010 (thousands of Canadian dollars except per boe amounts) Canada United States Total Petroleum and natural gas revenues, net of royalties $ $ $ Less: Operating costs, production and mineral taxes Transportation expense - Depreciation and depletion Operating income (loss) Income taxes (1) - - - Results of operations (2) $ $ $ Depletion rate per net boe (1) During the years ended December 31, 2011 and 2010, Baytex was not taxable. (2) Excludes corporate overhead and interest costs. Page 4 of 4
